DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed in Korea on 3/22/2017. It is noted, however, that applicant has not filed a certified copy of the 10-2017-0036190 application as required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 9/26/2019 and 1/10/2022 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 10 is/are rejected under 35 U.S.C. 103 as being unpatentable over Itoh (5513042) hereafter Itoh in view of Takeo (JP2011053526) hereafter Takeo. 
 	Regarding claim 10, Itoh discloses an optical lens assembly comprising: a first lens (1) having a convex (see fig. 1) object side surface (fig. 1), a second lens (2) arranged on an image 
an image side (fig. 1), and a moving lens group (10, 20) that is movable to be inserted in or removed from between the third lens (3) and the image side lens (4)(see col. 9, lines 25-30) but does not specifically disclose wherein the moving lens group comprises an infrared (IR) transmitting coating.
 	Takeo teaches that in the art of optical lens assemblies that it is desirable to have lens group comprise an infrared (IR) transmitting coating (fig. 1, filter “F” as the claimed “IR filter” can be inserted and removed from the optical axis. See text associated with fig. 1) for the purpose of improving the optical system by selectively transmitting light.
 	Therefore, it would have been obvious to a person having ordinary skill in the art at the time of filing to have the moving lens group of Itoh as modified by Takeo include an infrared transmitting coating, since Takeo teaches that in the art of optical lens assemblies that it is desirable to have lens group comprise an infrared (IR) transmitting coating for the purpose of improving the optical system by selectively transmitting light.

 	Allowable Subject Matter
Claims 1-9 and 11-15 are allowed.
 	Regarding independent claims 1 and 15 (and their respective dependents), the prior art does not disclose the claimed optical lens specifically including as the distinguishing features in combination with the other limitations the claimed “wherein the moving lens group is moved into between the third lens and the fourth lens for infrared (IR) photography, and the optical 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES JONES whose telephone number is (571)270-1278. The examiner can normally be reached 7:00 am - 4:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thomas Pham can be reached on (571) 272-3689. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic 





/JAMES C. JONES/Primary Examiner, Art Unit 2872